Citation Nr: 1613037	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-30 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 
 

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the Milwaukee, Wisconsin Regional Office (RO) denied service connection for posttraumatic stress disorder, to include depression and anxiety.  In May 2011, the Veteran filed a notice of disagreement.

In December 2013, the Veteran requested a video hearing.  The hearing was scheduled to be held in February 2016; however, the Veteran failed to appear for the hearing.  A request for postponement was not received.  The Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has an acquired psychiatric disorder that began in service.  Specifically, the Veteran reported that her PTSD, anxiety, and depression are related to a military sexual trauma during service.

The Veteran underwent a comprehensive VA examination in January 2011.  The VA examiner found that the Veteran does not have PTSD due to military sexual trauma.  The VA examiner provided no diagnosis on Axis I, and a diagnosis of borderline personality disorder on Axis II.  In addition, the VA examiner noted that the Veteran had chronic anxiety and symptoms of PTSD more likely than not directly related to the loss of her son and her own childhood abuse issues.  While the VA examiner acknowledged that the Veteran's VA treatment records show that she has been diagnosed with a depressive disorder, the examiner did not provide an opinion on whether such diagnosis is related to the Veteran's military service.  Thus, the Board finds that an addendum opinion must be obtained to ensure that any mental health disability that could reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record, is assessed as to the likelihood it is related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the January 2011 VA examination report.  The file [i.e. any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner. 

The examiner is requested to provide an opinion as to the following question:

In light of VA treatment records that show a diagnosis of a depressive disorder, is it at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
 
2.  Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

